   

 

cv-02196-KAM Document 1-7 Filed 05/14/20 Page 1 of 23 PagelD #: 350
DISTRICT ATTORNEY
KINGS COUNTY
350 JAY STREET
BROOKLYN, NY 11201-2908
(718) 250-2000

WWW. BROOKLYNDA.ORG
Kenneth P. Thompson Phyllis Chu
District Attorney Of Counsel
Homicide Bureau
718.250.3935 office
718.250.1223 facsimile
March 31, 2014

David Walensky, Esq.
910 Stuart Avenue Suite 2B
Mamaroneck, NY 10543

Re: People v. Atara Wisdom
Ind. # 6615/12

Dear Mr. Walensky:

Enclosed please find copies of the victim’s medical records from September 2011
until December 2011.

 

Encl.

Ce: — Judge Neil Jon Firetog
NYS Office of Alcoholism and Substance Abuse Services {\ | [40
Client Discharge Report -
FOR DISCHARGES DATED 4/2009 AND BEYOND

_ Provider Humber } Program Number AIQIO | Cw
Vo vide CHont ip 14} 4
e tastassn AW 04 Last Name 2 Letters I ears Nama)

Sex Mele [] Female Sirth Date
Education at Discharge (# education at admission was entered incorractly, H must be updated in “Client Management” online)

 
 
 
 

Dato Last Troated ff 1 Ap 22 IT

 

(] No education 0 Sth Oth [4 Vocational Cart w Diplona/GED
CL] ist C] 6th ith [] Some College-No degree
Ci and C1 7th LI High School Diploma CL] Assodates Degree
C7} and (3 ath [Ct General Equivalency Diploma (] Bachelors Degree
3 4th (7 oth CJ Vocational Cert wo DiplomafGED E] Graduate Degrea
Employment
Employment Status
fa Employed Full Time-35+ hre/wk (] Not In Labor Force, Disabled C1 Social Sarvicss Determined,
FI Employed Part Timo <35 hroAwk LJ Not In Labor Force, fn Training Not Employed/Able to Work
Empioyed In Sheltered VWvorkshop LJ Not in Labor Force, Inmate [] Socia! Services Determined, Unable
Fir Unemployed, In Treatment (] Not in Labor Foros” Retired fo Work, Mandated Treatment
, Looking for Work L Net in Labor Force, Student O Unknown
Oo Unenpieved, Not Locking for Work {I Not in Labor Forea, Other
“Not in Labor Forte, Child Care (I Saclat Sarvicea Work Exp Program

‘ep5..gth of Employment at Discharge: (3 0-30 Days 1) 31-60 Deye C] 41-00 Days [} 91-120Daye [] 121+ Days

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of Residence
PA Private Residencs (C1 CD Community Residence (i Institution, Other dal, hospital
C] Homeless, Shelter [£] CD Supportive Living [4 Other
C) Homeless, No Shelter Ld MH/MRDD Community Residence
(1) Single Rasident Occupancy (} Other Group Residenial Setting
Living Arrangements (i Uving Alone [J Living wf Non-Related Persons Ef ving wath conserfeaten >
Gey mary Paymant Source
[] None (7 Madicald Pending [7] Private insurance ~ Fre for Service
Ome : CL] Madicare (J Private insurance ~ Managed Care
Madicald [i DSS Congregate Cara C} Other
LJ Medical Managed Care CJ Department of Vetarans Affairs
Mental Haatth ; Gambling & Tobacco Goal Achievements
eoeuting Paychlatic cleonder o No i
ver Treated for a mental Hinesa problam es ;
“yer Hospitalized for mental Hingss ives Cy yo : Gambkng Tobacco (Nlonting)
\te,- rer Hospitalized 30 or more days for mental tines No Py aaived ET Aciovad
; iO Partial Achievement L] Partial Achievement
i Not Achieved 1.) Not Achiaved ~
[TA Net Arpt i] Not Applicable
Total Traairent Visits — For use orf! by Outpatient Programs {Excluding Methadone Maintenance Programs}
Total Treatment Vists CAO | AL
Individual Counseling Saasions 775(°2 4“ (provided by a primary counselor)
#
Group Counseling Sessions _ (Provided by a primary counselor)
Family Counseling Sessions (UX) Cf? (provided by any direct care staff
Recent History:
No, of Arreats iy Prior 80 Days CO ‘or curing toatmerttstey wes fess then 30 days)
Six Months Prior to Discharge (or daring treatment if fexs than 8 montis}
Number of Arrests Days Incarcerated © 0

Days Hospitalized Days in inpatient Detox
Number of ER Evlsodest

PAS-45N (Revised Api 4, 2008) 1
NYS Offica of Alsohollam and Substance Abuse Sarvicas
Cilant Discharge Report.
FOR DISCHARGES DATED 4/1/2009 AND BEYOND

lear us of Alcohol and Other Drag Use at Discharge

   

reported

 

Status of Different Problem Substances Used and Not Reported at Admission (if any)

Firat Problem Substance .
CO None ~ £3 OxyContin [2 GHA CJ Other Hallucinogen
(1 Alcohol [J Other Opiata/Synthetic LJ that TJ Ephedrine
B Alprezolarn (Xanax) - (i Other Tranquiizer CJ inhatant
Crack [1 Methamphetamine C] Ketamine
(} Marijuana/Hashish a parodiazapine (8.g., Klonopin} [] Other Amphetamine C] ROHYPNOL
EI Heroin Gi Catspres (Clonidine) (] Other Stimulant CJ Viagra
Buprenorphine Other Sedative Hypnotic L) POP (Cl Over-the-Counter
“~ NoreRx Methadone 4 Elavil O Eestasy EC] Other
of Administration (J inhalaton [Clinjecton [lore 2) Smoking 1 Other
Frequency of Use [[] No use last 30 days [[] 1-3 thnes last 30 daye ((] 1-2 times per week times per week C4 Dally
Probiem Substance
C} OxyContin (1 GHe [1] Other Hallucinogen
Atochot CC] Other Oplate/Synthetic FE) Khat EJ Ephedrine
C] Cacaina i Alprazolam (Xanax) BI Othar Tranqulliizer C1 inhalant
C] Crack Mathemphetamine (9 Katamine
(1 MaxjuaneHashish E Boeedlanepine (a.g., Klonopin) EI Other Amphetamine . {] ROHYPFNOL
Pt Heraln Cl] Catapras (Clonidine) CJ} Other Stimulant C] Viegra
Buprenorphine L] Other Sedative Hypnotic ts PCP C] Overthe-Counter
No-Rx Methadone LC] Elavil (i Ecstasy LC] Other

Route of Administration [inhalation [J infecton £] Oral [J] Smoking [J Other
Frequency of Use ([] No use last30 days [J 1-3 times last 30 days [[} 4-2 times perweek £]3-6 times per week [] Dally

Thipd Problom Substance

None [J] OxyContin (] GHB {] Other Hatudinogen
Alcott [) Other Oplate/Synthetic C] khat (J Ephedrine ;
Cocaine {] Alprazolam (Xanax) LJ Other Tranguillizer Cj inhalant
ck : (] Barbiturate CI Methamphetamine [] Katamine
Martuana/Hashiah Cj Benzodiazepine (2.¢., Klonopin} {) Other Amphetamine ( ROHYPNOL
UC} Heroin - (7) Catapres (Clonidine) C} Other Stimuant (] Viagra
[J Buprenomphine CT Other Sedative ‘Hypnotic fC] pce [} Over-the-Counter
LJ Non-Rx Methadone C1 Flavi C1 Eestasy CE Other

Route of Administration (inhalation (Clinjection (Ora C1 Smoking BD Other
Frequency of Jae {] No use last30 days (7) 1-3 tines last 30 days (J 1-2 times per week [] 3-8 times per week [2 Daily
Jobacto .

Frequancy of Use In Past 20 Days (if stay is leas than 30 days report use since admission or alnce last {for methadone progrants)):
(No use fast 30 days [7] 1-3 limes last 30 days (1 1-2 tines parweek [J 349 tines per week ly

Date Last Used: month |] year 781 (not ontered Hf stay Is logs than 30 daya)
Primary Route of Administration: Smoking [] Chewing

Ne

PAS-GN (Revised April 1, 2009) 2

 
NYS Office of Alcoholism and Substanca Abuse Servicas
Client Discharge Raport
FOR DISCHARGES DATED 4/1205 AND BEYOND

Discharge Reason & Referral Infornation

‘tee charpe Status
7) Complated Trasiment: Ail Goals Mat
() Completed Treatment: Half or More Goals Met
reathent Not Completed: Maximum Banefit(Chaical Discharge
Treatment Not Completed: Some Goats Met
Treatment Net Completed: No Goala Met

Discharge iNsposition (CHECK ONE}

(7) Additional iresiment at this level of care no longer necessary
C) Further treatment at this level unlikely to yield added clinical gains
C] Left against cirical advice: Fornal referral made/offered

Left against clinical advica: Lost fo contact (no referral possible)

Left againgl clinical advice: Termination of third party funcde
(1 Discharged due fo non-compliance with program rules
(] Discharged dus io regulatory requirements (note: orfs/s prograunis)
E] Cilert arrestedfincarcerated

R Disposition (CHECK ONE)
No referral made
(j Chant not in need of additional services
(9 Referred back to CD* program
() Refarred to other GD* program
C1 Referred to Mental Heath Program
(} Referred to non-CD* of non-MH freatment
(] Referred to Gambling Program
(7 Refused refarral

"CD=chemical depandence

is the clfent currently Attending 12-Step or Other Seff-help Group

 

 
   

Stent Gea 7 nee" Partképate for medicalpeyeh. reasons Moatings (last 30 days}?
Cj Chlent death Olyes [jo
F) Gent relocated
CJ Program closed
olorral Category (CHECK ONE)
Pete | eit
Ei cD Program in New York Site
EF] CD Program Out of Stite Monfal Health Programs
LJ CD VA Program LL] Mental Health Community Reskience
[J CD Private Practitioner [J Mantal Health Inpatient
[J Mental Health Outpatient
[] Mental Retardation/Dev Disabilities
Hogpttal datkiee
f] ea tal (Long Tenn)/ Nursing Home 7] Cther Refarral
ral pursing urging Homa, Long Tenn Care
Yy»sroup Home, Foster Care No Referral Made
(1 Refused Referral

 

Evaluation of CHent’s Goal Achievenrant

 

Drug Use
CD Achieved Alcohoi Use ical Gonditions
(1 Partlal Achlevernant (Ci Achieved Achiaved
Nol Achieved jal Achievement [] Partial Achievernent
Not Appileable Net Achleved [7 Not Achieved
a. (3 Not Applicable (I Not Appicabla
dial Functioning
Achieved Vocational/Educationsl Legal
Cy 1 Achievament (J Achievad CI Achieved
Achteved (i Partiat Achievement Eran Achlevernent
Not Applicable Not Achiavad Achieved
EJ Not Applicable J Not Applicable
Family Situation
CL] Achieved Emotional Functioning
CJ Partial Achlevement C] Achiaved
thet Achieved C] Partlal Achievement
(7) Not Applicable Not Achieved
[3 Not Apaiicabie
%

PAS-45N (Revised April 1, 2009)

 
| WEALTH AND HOSPITALS CORPORATION
| CHEMICAL DEPENDENCY TREATMENT PROGRAM

   

 

a Patient Lost to Contuet [ashe to Pronk thn aft AMA Raed Aftercare Po
A. Cherulcel Dependency Treatment Aftercere Arrangements
Name of Agenoy Appointment With
Agenoy Address Phone Number
_ First Appointment: Date ‘Tine Ttans to Bring ;
B, Personal Relapse Prevention / Recovery Pian
Things to do daily to yuppart rooovery Things to avoid (persons, places, things)

 

 

 

 

 

 

 

 

 

Social support systems , Stops to be taken in event of slip or rolapee

 

 

 

 

 

 

 

 

 

a Services for significant others recommended:

 

 

 

Tn event of problems/concems regarding your recovery, this trextmont ovater ona be reached at (  )

 

C, Aftercare Iustractions / Referrals For Ideutified Probleuss

Provlem Ares ’ 4 Follow-up Instructions Referrala/-Arrangements (apécify agency,
. eden, cota Peron Spooe a
datetime of

 

 

 

 

 

 

 

 

 

HEC 38 Gul 09) iof2

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

" Patient's Name: Medical Record Number: ;
Problem Ares Follow-up Instrootions Referrals/ Arrangements (specify agency,
address, contact persog, tetephons md
datetime of appokitment)
D. Current Medications [7] Hospitel Form Substiinted _
List all presoribed, over the counter, and/or herbal medications epplicant is currentiy tal Ee] Nove :
“*
Individual Attectation
Thave received miy Afieronto Plas mid I understand thet my
adherence and follow through with it will firther my suoonsa in
| long term recovery. I nottvely participated in the development of
sty plan and understand the arrangements thit have boss made
for me, I commit mypelf to tbllowing this plzn.
Individual’s Signature:
Norse Signature Dats
[JNot Req'd Dats Time

 

 

 

totz

 
    
 
 

NEW YORK CITY
f HEALTH AND HOSPITALS CORPORATION
CHEMICAL DEPENDENCY TREATMENT PROGRAM

YT PATIENT
ADDRESSOGRAPH

    
 
  

Patient Name: Wilson, Anthony

 
 
 

INDIVIDUALIZED RECOVERY PLAN

DISCHARGE SUMMARY Modical Record No: 741373 -

 

A. Follow-up (Inpatient Only) [7] N/A —
Discharge Date: Follow-up Date(s}:

 

 

Aftercare Arrival Date: [] Did not arrive Admit Date: CT Not admitted
B, Discharge Status

Date of Last Clinic Visit; 11/26/11 Last Medication Date: me: (MTP Only}

Date of Discharge: 12/28/11 Days/Months In Treatment: Srmnths

[Completed Ts: All Gouls Met [Completed Tx: Half af Gouls Met 17x Not Complete: Max Benefit / Clinical
{ot Tx Net Complete: Some Goats Mat {] Tx Not Complete: No Goals Met

Discharge Disposition

[ Tdditional Te at this level of care no loager necessary [_]Further Tx at this fevef unlikely to yield addect clinieat fains
Ere agains? clinical advice: Referral Made/Offered [Elzest against clinical advice: Last to contact

Cite agatust clinical advice: Termination of x? party fund (Discharged due te non-compliance with Program rules
(Discharged due to regulatory requirements (note: crisis Programs} (Varrested/fincarceruted [Could no fonger
purdeipate for med/psyelt reasons (_|Citent death (WClieny retocated [Program Closed

Referral Category
ep Program - (Jin NYS [leur of State Tia Program [1] Private Practioner
Cliveaith institution ~ [Hospital [ltfospitat Long Term {_|Nursing Home Long Term (Group Home/Foster Care
Clifental Beatth ~ [WCommunity Residence Clinpatient (JOutpatient Clatepp
ther Lely Sa Ly st Medieal Q. dyvise

 

[Madividuel atten ding 12 Step /Self-heip M. eelings in last 30 days.

C. Treatment Summary

Fotal Tx Visits 12 tneivianat Counseling Sessions 04 Group Counseling Sessions 20 Famity Sessions 00°
Recent History: Six Months Prior fo Discharge

Number Arrests OO _ Days Incarcerated OO _ Bays Hospitalized@QO _ Days in Detax __00 ER Episodes00
Current Status of Problem Substarsces Reported at Admission

Primary Substance: @lcohol Usage Status Gwe Use (2-3 x last 30 days Cid awk (3-6 x4vk Claettp
Secondary Substance: caninabis Usage.Status G3No Use CU1-3.x last 30 days (1-2 wivk 13-640 hpadip
Tertiary Substance: Usage Status Wo use (1-3 x inst 30 days (]i-2Aek 13-6 tuk (Deity

Tobacco Use past 30 days: {|No use last 30 davy [)-3 timesfast 30 (]-2 timesavi [] 3-6 times/vk EXDaitp
Date of Last Use (idonth/Year):_ 1 i /2011 Route of Administration: (HSmoking (CICa ewig

Addiction Medications Used During Treatinent

[ iethadone [lBueprenorphine CjZpban [WWaltrevone/Vivitral Clantebuse [lCamprat [JOtter Clone
[Smoking Cessation —(_|Nicotine Gam (Nicotine Pateh (“Wicatine Lazengers ("| Chantix

HAC 2709 dui 09) bof?
Patient Name: Wilson, Anthony Medical Record #: 741378

 
 

 

  

 

 

 

 

OD Achieved

 

patient fo be engaged and motivated patient to attend program E} Partial Achievement
towards recovery goals 4 times weekly Nar Achieved

: ; ; : - . Rchiond
patient to obtain physical exam patient to obtain physical exam Partial Achievement

within 2 weeks of admission Ba Not Achieved
N/A

 

patient to obtain psychosocial histoly. patient to complete bio-psych Beep. um

within 2 weeks of adm.x EF Not Achieved

 

patient to be compliant with patient report level of complianchyAthiewd hieverent

prescribed medication with medication useage Ei Not Achieved

A
[) Achieved
CD Pantial Achievement
(I Net Achieved
[ENA
Co Achieved
CJ Partial Achievement
(J Not Achieved
LJ NIA

 

 

 

 

 

 

E. Functional Status:
Highest Grade Completed: (No Education K)Grade J-11{ Enter Grade) 13 (High School Diploma
LIGED = [Vocational Certificate w/o Diploma/GED (_] Vocational Certificate wDiploma/GED

[:-]Some College -No Degree {_lAssoclates Degree [Bachelors Degree []Greduate Degree

Employment Status:

L_] Hmployed Full Time [| Employed Part Tine [] Employed in Sheltered Workshop

Ly] Unentployed in treatment (| Unemployed looking L] Unemployed-not looking

L] Not in labor force ~ student — [_} Not in labor force » retired {_] Not in labor force disabled

[| Notin labor force- child care (| Not in labor Jorce~initraining ([] Notin labor force- other

["] Social Services WEP (] Social Service Determined Able {_] Soctal Services Determined / Txt Mandated

Length of Employment at Discharge; {10-30 Days (31-60 Days [[\61-90 Days (191-120 Dayy (1214 Days
Living Arrangements: {_] Living alone C] Living with spouserretatives (C] Living with non-related persons

Type of Residence:
[x] Private Residence (] Single Resident Occupancy (] CD Community Residence

(-} Homeless, Sheltered (_] Homeless, No Shelter LJ] CD Supportive / Transitional
[_] Orher Group Residential Setting ( Institution, Other (Jail, Hospital) (L] MH /MRDD Residence [I] Other

Primary Payment Source: (]None ((] Self-Pay (Medicaid (Medicaid Managed Care (]Medicaid Pending
[ IMedicare [|DSS Congregate Care "Dept VA (ClPrivate-Fee (TPrivate-managed

Co- existing psychiatric disorder? [_lNe T}¥es Ever being treated for Mental Hiness? (JNe [xl ¥es

Ever hospitalized for mental illness? |]No LgYes Ever hospitalized +30 days for mental illness? No (“]¥es

Ever victim af domestic violence?  [K\No [_]¥es Ever perpetzator of domestic violence? (No (]¥es

mt

   

F. Prognosis
Does palient feel they have the ability to maintajabstinence? (Tfes [No

 

Does home environment support recovery? FINo eee

 

CASAC-T 12/28/11 3:46pm
Title

Bashasnn ge Sav Lewtth L re foei "El 00a

HHC 2709 Jul 09) 2of2
+ Ae dell etn Redbone

es eect ets #

 

 
 

i PATIENT
| ADDRESSOGRAPH

2 HEALTH. AND HOSPITALS CORFORATION
; CHEMICAL DEPENDENCY PROGRAM

 
     
 
 
 

wilSoat
fPateatNane: FUCA OAL

   
 

| PSYCHIATRIC SCREEN / MENTAL STATUS |
j (Comprehensive Assessment CA-4) | M

        
  
 

    

poate {Complete for O/F Only)

dite Record No.: “TA (3° £

O/P soreen not needed due to existing eval |

 

@ 1. Have you been consistently depressed / down, most of the day, nemly every day, for past 2 wie?

 

 

 

; sa peas 2 wes, have you been less interested in most dhings or legs able fo enjoy things you used to enjoy most of
i Here’

g 3. Have you felt sad, low or depreaged most of the tims for the last two years?

4. In the past month, did you think you would be better off dead or wish you were dead?

    

 

 

BS. Have you ever had a period of tims when you were fooling up, hyper or so full of energy or fall of yourself that
you got into trouble or that other people thought you were not your usual self? '
i (Do not consider times when you were intoxtoated on drugs or alcohol.)

  
 

‘T Yes [No

 

 

f 6. Have you ever been so initable, grouchy / anmoyed for several days thet you isd arguments, verbal / physical
} Gights, or shouted at people outside your familly? Have you or others notleed you've been more irritable /
p overreacted, compered to others, even when you thought you were right acting this way’?

  

 

 

~_.Moditied Miel » Section B. Awxlety Diordors

 

 

: 7. Have you had occasions when you Et intensely eexlous, ftightesed, uncomfortable / uneasy cven If most
B people would not frel that way? Ifyca did these feelings got to thelr worst within 10 minutes?
answar to BOTH is YES, code YES. Wf the answer to either or both ir NO. code NO

  

 

  

f &. Do you feel muxious or uneasy it places or situations whery you might have panic-like symploms we Just spoke
§ ob0ur? Do you feel anxious or uneasy in situations whers help might not be available or sscape might be difficult?
amples incluce: being in crowd: standing on line: being alone; waveling) _

  

 

 

: 9. Have you worrled excessively or bean aidous about several things over past 6 months?
ino to Question 9, answer “no” to Question 10 and proored to Ovestion 11,

 

 

 

E10, Are these worries present most days?

 

 

 

 

 

 

 

g LT. In past month, were you aftald or embarrassed when others wern watching you ar whea you were the focus of
B attention? Were you afraid of being humiliated? (Le, speaking in public; eating with others: writing while someone
a walches; belne in social situations)

  

 

  

y 12, In past month, have you been bothered by thoughts, inpulzes, or images you couldn't get rid of tat were —

B unwanted, distasteful, laappropriate, intrusive or distressing? (Exampler include: being afrald you would act ont

p shocking impulse; worrying a lot about being dirty, contaminated / having germs; fear you would be responsible
i for things going wrong: obsessive thoughts: images impulses)

   
 

 

 

f 13. In the past month, did you do something repeatedly without being able to resist doug 7 (Le. washing’oleaning
B excessively; courting/ checking things over and over; collecting, or arranging things, other superstitious rituals)

  

 

 

a 14, Have you ever experienced / witnemsed/ had to deal with oxtremely traumatio ovent that Included ectual or
A threatened death or sstious injury to you or someone else? (Rramples includes: war, disarters, serlows accident;
B asscuit; terrorist attack: being held hostage / kidnapped: fire; discovering a body)

  

 

 

 

 

 

, 15, Have you re-experienced the ewid event in s distressing way in the pest month?

 

 

 

 

: __ Modified Mbal - Sectlos C. Peycketk Disrders
B16, Have you ever believed people wers spying on you, plotting against you, or trying to hurt you?

 

 

 

#17. Have you over belloved that somecue was reading your mind or could hear your thoughts, or that you could

f actually read someone's mind or hear whet soother person was thinking?

  

 

 

A 18. Have you ever belleved someone or force outside yourself put thoaghts in your mind thet were not your own /
B toade you act In 4 way that wes pot usual? Or, have you ever felt you were possesand?

 

 

 
 

E19. Have you ever believed that you were being sent special messages through the TV, radio, or newspaper? Did
you belicvs someone you did not know wes particularly intersted in you? .

 

 

¢ 20, Have your relatives or friends ever considered any of your beliefs strange or unusval?

 

 

f 21, Have you ever beard things other people couldn't hear, such es voices?

 

 

 

 

 

 

 

 

 

22, Have you over had visions when you were awake or seen things ather people could not ase?

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

. Moditied Mial Seoriey

s NUMBER OF YES RESPONSES SECTION A. " . . Soorisg Guldetines

| NUMBER OF YES RESPONSES SECTIONE -. + 9 Beare > 10, esesemeut weeded 3
7 NUMBER OF YES RESPONSES SECTION C ° Soory > § <5, wee clinical fudgment iF
BI TOTAL YES RESPONSES. SECTIONS A.B & C Score <5, asscannent not worded if
SY YES RESPONSE FO QUESTION 4 ert Ifsore= 2, papeoirieout aeoded z ;

 

 

   

Patient Name: Medical Record #;
HHC 2695 (May 09) Lof2

 

 

i
i
|
B, MENTAL STATUS SCREEN
Appearance: [7] Appropriate [] Disheveled [] Poor Hygiene
At&tade: [J] Appropriate [7] Guarded [] Suspicious  [[] Uncooperative [] Belligerenst
Motor Activity: [J Appropriate [Hyperactive [C] Muscle spasms [_] Apitation [J Tremors/Ties
["] Psychomotar retardation
Speech: . [Appropriate [J Delnyed J sott C1] Lood CJ Sturred
EJ] Verboss  [_]Presmured {Incoherent [J] Loquacious [] Other:
Thought Process: (] Appropriate (CJ Circumstantial [] Tangential [J] Plight of Ideas
Cl Obsessive [7] Loose Association E] other:
Thought Content: -[] Appropriate [] Delusions  []Persecatory [Controlled [J] Grandiose
(JParencid [Other

Serre teenie

 

Perception: [Normal = [J Depersonalization ([] De-realization [1] Otter:
[J Hallucinations ~ Explain
Mood: [] Appropriats ([] Depressed — [[] Anxious (_] Euphoric [J Inritable
Affect: [JAppropristo [Expensive [J Constricted [7] Blunted
Ci Worrizoms [-] Flat C7 Apathetic Ey Sad (3 Other: .
Orlenintion: [J Normal =] Abnormat - [7] Time Place Person
Always Sometimes . L_} Situation
Conceatration;  [[]intact Impaired ~ (] Mildty [| Moderately [7] Grossly
Memory: C}intact  []impaired --(] immediate [C] Recent {_] Remote
Cognitive Function: [J Intact  []impatred - [TJMildly ([] Moderately [7] Groasly
Insight: [intact = [impaired - [J] Mitty [} Moderstely [IGroasly

Impelss Control: [] Normal {impaired —Jndicate [IMildty [Moderately (1) Grossly

Judgment: EJ intact [impaired — Indicate [] Mildly [] Moderately [7] Grossty

Suleldal Ideation: Current! []No [J] Yer— (intent [J] Plan [IGesture [Attempt
Describe

 

Past3 months: []No ([[] Yea~(jintert [) Plen [lGesture ([Jattempt
Describe =
Efyes to olthor, was individual influence of alcobol or drugs at the time? [_] No [7] Yes
factual attempt, date;
Homicidal Idegtion: Current: []No (]Yee- ([J}intest LCdPisn [CiGesture [Attempt
‘ Deseribe: . .

 

 

Past: []No [[] Yer~ Describe
Uf yes, was individual influence of alcobol or drugs at the time? ([] No [7] Yes

C. CLINICAL ASSESSMENT/RECOMMENDA TIONS: Assessoot of risk to harm selffothers: [JHigh [}Moderats C]LoWw

 

 

 

 

 

 

 

 

 

 

 

 

Completed by:

 

 

QHP Reviews _ (J Not Required |
Signature . ‘Title Date Thoe :

HC 2695 (vtay 09) , , 20f2

 

 
rn oR on ein AE

WH101
AMBULATORY CARE PROGRESS RECORD

Name Wilson, Anthony a ae me ‘Clinie Chem Dep 2011

 

 

 

Gbservations and Opinions of Visit Must be Entered.
Sign, Date and Stamp Every Entry.

be tet

 

9/6/11 Intake Assessment Note 10:30 am - 12:30 pm

 

Client is a 50 y.o. single, African-American male.. He is the father of 6 children, all female, to

 

several different women. Client is unemployed and is supported primarily with] public

assistance. He is referred for substance abuse services via ACS. Client reports his 11{month

 

ald daughter was placed in the foster care system as a result of substance dependente and

 

neglect by the biological mother. He is attempting to gain sole custody of his da ighter,

 

however; it was alleged that he abused crack cocaine and alcohol. He was also all ged to

 

have been physically abusive to his daughter's mother when they were together. He Henies

all of the allegations brought against him. "She did that because she knew she wasn't doing

 

rignt by our daughter." "My 5 older daughters are mad at her for placing their sister in! foster

 

care without saying anything to anyone. " "She probably ieit her (baby) at someone's house

apearetietiesrentaisieiirawrinerin

while she went on a crack run and they called ACS." Client states he was given a random

 

 

drug screening at Counseling Sewvice EDNY. Via ACS and the results were negative. Client

 

admits to a history of excessive drinking: resulting In ‘bisedi ing ulcers and stomach surgery at

 

Harlem Hospital in 1993, "J had half of my. stomach removed.” "| haven't drank alcahol in

 

years and | never used crack.” Client. resides. alone in the Bushwick section of Brooklyn. “I

 

have my own apartment and can Very well take care of my daughter, that's my intentions."

 

Client is due in Family Court on 9/2211, { or follow-up, services. a m going to do what E have

 

 

too to get my my daughter." Client acknowledges being treated for depression in the past at

CCM (releases obtained). "I was on medication and | think i should go back." Last t¢ed at

ete tie

CCM approximately 6 months ago. Hej is. amenable to continuing mental health servi¢es at

 

 

 

CDTC. Client States he fs anxious about. his current, state of affairs and concerns for his

daughter. On a scale of 4: ~; 5. withthe highestrhe-said his anxiety and frustration level is

 

 

 

to al sos fovate
HC 1947 (MAR 93} Keplaces 120-203, . ae. aw NS fee ' Nb TORK CITY HEALTH AND HOSELTALS CORPOKATLON

 

WH101 7 di POR es tithe ih tee

fi Po dae
   
 

thee

AMBULATORY CARE PROGRESS RECORD... *,

xame Wilson, Anthony Serine Chem Dep 2011

 

Observations ‘and Opinions of Visit Must be Entered.
Sign, Date and Stamp Every Entry. |
pele epee ly ta A pe lou a eptte by dae cae

 

9/6/11 Intake Assessment Note 10:30 am ~ 12:30 pm

 

at 4. "That woman put me through a lot" "Now she's with a new guy who rides a motorcycle

 

 

she is now."

and don't give a damn about her." "| picked her up from the street and made her the person

 

Client_maintains that he has been alcohol and substance (cannabis) free for many

many

years. "I'll do the program _no matter what." Client is interested in completing patenting

 

classes.

 

Client was given a brief overview of all services available to him at CDTC. He is scheduled to

 

see Dr. Kidd for his medical asée8eriéit oni 9/8/17 ‘at 9:45 am. He will be seen by Dr,

Harris

 

on 9/13/11 at 2:00 pm and will be admitted into the program the same day. Client su

mitted

 

urine for drug screening and his bac is negative. Client signed all relevant relea

ses of

 

 

information, He was given return instructions for 9/8/11. Client does not have a gambling or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HC L947 {MAR 93} Replaces 420-203 © .

nicotine addiction. po etbey ext tidewae pee eae .
sL. ene eee 1
: LAY ¥ ot q° »
ape bene tg t
boot othe. at. John Johnson CASAC, Sr AC ii
reyt fap faeat }
pa Toner een
= 4h ie aan
' wie
alle van OF 4 cee
- 1 PH he asad 4
7 ar ere

Nish YORK CiTY HEALTH AND HOSPLYALS CORZORAYLON

 

WH101

i
t
{

 
Chart No, 741378°

NORTH BROOKLYN HEALTH NETWORK

AMBULATORY CARE PROGRESS RECORD

ware_Wilson, Anthony Clinic Chem Dep/COD 209/13/11

Obese cvotions and inling of Visit Must he Dneteced,
Sign, Bate ood Stamp Every Ent ry.

 

 

2:00-2:20 PM
PSYCHIATRIC SUMMARY

 

DATE OF BIRTH®
DATE OF SERVICE: 9/13/11
FAMILY HISTORY: Denies,

 

 

 

 

 

PAST PSYCHIATRIC HISTORY: Admitted to a MICA facility

 

 

SUBSTANCE ABUSE HISTORY:

Cannabis and alcohol.

SOCIAL HISTORY:

Reared by his mother in Brooklyn. He has three sisters and twin brothers. Retains contact
with family. Dropped out of 11" grade. No military service. Attended special education. Has

a ten-month-old daughter who is in foster care due to the mother's substance abuse. Has a

 

Section Vil apartment.

TRAUMA HISTORY: Reports sexual abuse from an aunt as an adolescent.
LEGAL HISTORY:

Denies. |

CURRENT PSYCHIATRIC HISTORY:

 

Notes depression with tearfulness.

 

 

 

 

 

 

We PT GMA dap Repdacre: boue Sud ALVA LET? habia ar HOS er agg TON PONENT Listy

 

WHIOE

 
Chart No, 741378

NORTH BROOKLYN HEALTH NETWORK

AMBULATORY CARE PROGRESS RECORD
~wame_Wilson, Anthony Clinic Chem Dep/COD 209/12/14

Observant iene and Opinions of Visieg Must be entered,
Sign, Date s:d 31 ame Every Encry.

 

MENTAL STATUS EXAM: Cooperative, middle-aged man in casual clothes. Mood: sad
Affect: stable.

Speech: Normal fluency, spontanaeity, slow rate, and low tone.

Thought process: logical, goal-directed. Notes haliucinations to harm self or others.

He has no gross cognitive deficits. Denies both suicidal and homicidal ideation,

He is alert and oriented to time, place and person.

 

 

Axis: Cannabis and Alcohol Dependence; Major Depressive Disorder with Psychotic
Features.

Axis ll; Deferred

Axis lll: History of head trauma as a child. Peptic Ulcer Disease

Axis IV: ACS Case.

Axis V: 41-50

MEDICATIONS: Prozac 20mg daily, Benadry! vOmg ghs, Seroquel 300mg ghs.

SUMMARY & RECOMMENDATIONS: 20-year-old man who abuses Cannabis and Alcohol,

 

with history of depression and psychosis. Admit to COD,

 

 

 

 

lynda Smith-Harris, MD
License #: =e
oe

 

 

HID PEd7 tMaAK S44 Replace. ferns RR OKK CITY HEALTH ANG AGSELTALS JuKEiR but

 

 

 

 

 

WHIGL

 

 

 

 
 

mate TEM SB | TA

NORTH BROOKLYN HEALTH NETWORK WH101

AMBULATORY CARE PROGRESS RECORD

 

 

 

wmelLUlrorn, Onthoan , 2 Clinic __ a yy z6 |

Cbsarvations enronlnions of Visit Must Be Entered, ;
Sign, Date and Stamp Every Entry. i

 

 

 

 

 

 

 

DLDO “nua 2nd CMari vee
OLD: Aue 2.010 CAlcphol>

Medica |

Pb meh De Haretsa G (Shi Gauch. Sammars cepaple
BPS +p Ibe, Cem! strc) byes asstoLiecd Covonsethe
Vear Eq. LD be, Sched, ! (ead hy assion sect COIN melar
Pb wotll be, Scheduled bu Sess iorierl Cmunsclors

IPL Came, sti War 20d Assessments Visti:
ac met, wT iape is, mesic ta p+ ssh Pt |
MaGNbS And wsoous thy | ihe. program
Os, ~rlss add “pure tes discissect

BRE BsSiqwed ¢A~ Me Vaile. BE ia pedo (
PAL@ OBO Pans Dorma o be Ped or Wen)
Mibkas On » Vv ~

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BA AOA

 

 

 

 

 

Piette RD CRSBO

 

 

 

NEW YORK CITY HEALTH AND HOSPITALS CORPORATION

 

 

RHE 1847 {MAR 93) Hoplacos 120-203

F-13-1 | Ansrqnmare PV ok 2 2226-24 Don,

a

 

 

WHI1O!
coc ae MA

AMBULATORY CARE PROGRESS RECORD

—wecLttliogd Mbbeve,

Clinic C Ob od ff

 

Observations and Opinions of Visit Must Be Entered, : |
Sign, Date and Stamp Every Entry. i

ofa | ty howe ata. GAZ Gg OT
‘__ f. ze J

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

; 5 v 0

Lap, “Wh, <
G/2 zhi g CLEA Ae” Lelit fds sre ff / *
LA. Mw Lal Athdtire, ke on CL29/¢/ 5 fa Fe

 

 

 

 

 

CA SMC~7
PSYCH aN JOHNSON Casac
NUN g 208395 eunselor}
Lic #06 hes j +

 

 

 

 

F
?
é
3

i
i

 

 

 

 

 

 

NEW YORK SITY HEALTH AND HOSPITALS CORPORATION
HHC 1847 (MAR 93) Repluces 129-205

I
WHIQ!

 

 
sie TE CN

NORTH BROOKLYN HEALTH NETWORK 104

 

 

A HA TR rena IEA A Hite

AMBULATORY CARE PROGRESS RECORD

. . j
rome igen, Patio cnel Teh Le
ee ¥ :

nN
ao
F

 

 

Observations and Opinions of Visit Must Be Entered.
Sign, Date and Stamp Every Entry.

lolal Ousuaolh Aiden

 

4 ts uobilada CnrOt ic pied ey) Quid
ae. PALLY LLL é ‘

 

 

 

 

 

   

 

 

 

Ox 0A) eR “haat "

 

Gx nar

— PSYCH Addiction Counselor okea eenesomnaiccnsgey Oba oti
Os) adhyadn Licw 20097 i) 20-P8)
dy Do At  MWesthe La yeni Ay Hd pJhate hb
Ty + Ament A O LOD ae) OD WPoeht ty
DD YD Ni Ua FT ok hoi U tour |

hone mo legit. DES cic) dota
Ghat snp ibLal “OREO ste dp UF Thin to

(oI 10. Hat p--
; Breer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eet :
Sree” So VALL BEV cH Addiction Counselor an
_ Lio # 20097

 

OF COtfi1e, 2 te DLA
Q Opp IPs be Le ft = afta. ot fe contoes we

 

 

   

NEW YORK CITY HEALT! AAD 0 PITALS CORPORATION

 

os
HH 1947 [MAR 83) Replaces 120-203 wae Speen

 

 

WHI1O1
mere 320 TNT

NORTH BROOKLYN HEALTH NETWORK WH01

AMBULATORY CARE PROGRESS RECORD

 

 

Name Nee Very Bat Clinic Cep 20 tf,
“ a

Observations and Opinions of Visit Must Be Entered.
Sign, Date and Stamp Every Entry,

 

 

 

 

 

 

 

 

7 Lhe Sette at Cb po + a on {en tb foe oe
oa ad ohn 2 ay LO {i G4 Pr_, £ vlien,
Oder a, x u wb Le sy

 

 

 

 

 

 

 

6 ee m4 & 2 a #p. 3.
Den, U2 bus Vy” oe,

 

 

Ene SF HHt TARR hha:

Altending Ptysician: PSYCH

NEATH TOE Tas PRET
NM # t80 rapa HEARS 26us112

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW YORK CITY HEALTH AND HOSPITALS CORPORATION

 

HH® E947 (MAR 93) Replaces 120-203

 

 

 

WHIO!
cee st wu

AMBULATORY CARE PROGRESS RECORD

Name: Anthony Wilson Chemical Dependency 2031

 

Observations and Opinions of Visit Must be Entered.
Sign, Date and Stamp Every Entry. ;

13/10/11 Missed Vocational Appt. Note Liam

 

Client missed his scheduled appointment on 13/10/11 at 10:30am with this

 

writer. The primary counselor, Ms. Prenderville (in the absence of Mg.

 

Valle), was informed. The client will be rescheduled for his vocational

 

assessment.

 

 

| Float We Be. |

Krystal Best, MS Ed, cRC

 

 

 

Rehabilitation Counselor

4

4

 

 

 

Th Ree eee oe adba

 

 

 

 

 

 

 

 

 

 

HC 1947 (MAK $3) Replaces 120-203 New YORK C24'Y HRALTH ANU HOSPITALS CORPORA LON

 

 

WH101

 
me NM

 

 

 

 

 

 

NORTH BROOKLYN HEALTH NETWORK Ww
AMBULATORY CARE PROGRESS RECORD
Name Meal ia Arh Clinic Cup 20
ocervations and Opinjons of Visit Must Be Entered.
Sign, Dats and Stamp Every Entry, :
pio — 1S :
i

ipougli
(LY

 

F Psychiatry L

SY eae leat the ian 7.2 |
rr SF Lartel “

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

+T +} i
pe ie af meee A sept th Buta, al tee, echt nethy s :
{ ' ta
om Pacer eG adie gen 1 op fy ti, fe fae co dee Ht
Ce ad hve Re Cu Ad “. : i
eh a € rey :
4 it bet Ot alee, De wet :
3 rary — as TS
Pe OTe ten ntten .
Ce ao “ee Oy oh #2, i
Eo ce 4 t YO x On. exit afee 3
eee} a a ;
Pruten Zoom atl Ye 2, 1
¢ / = r
t
ee Plt,
& t ¥

LYNDA SMPTH TAPE. Ae.
Artpeng tea, PS yates reo .
tebsliba oF oo) Ft Ho din. 3
MN te Db ade 0 ‘
;

 

 

 

 

 

 

 

NEW YORK CITY HEALTH AND HOSPITALS CORPORATION

HAC 1347 {MAR 09) Feplaces 120-203

 

 

 

WHI!
Chart 741378

NORTH BROOKLYN HEALTH NETWORK
AMBULATORY CARE PROGRESS RECORD

Name: Wilson, Anthony DEP CHEM DEP 1]

426/11

 

Observations and Opinions of Visit Must be Entered.
Sign, Date and Stamp Every Entry.

 

Individual Session 11:10 - 11:40

 

This writer met with patient and patient informed this writer that he continues to remajn drug

 

free and now realizes that he must stay clean for himself and his daughter.. This writer

 

congratulated patient on his success with sobriety. Paatient stated during individual session that

 

 

sometimes he becomes overwhelmed with the thought of not getting his daughter backi in his

 

custody. Patient further stated during individual session that he is happy with where helis in his

 

recovery. Patient stated that he attends regular AA/NA sober support groups and he will

 

 

 

continue to attend,

}

F
’

 

BAC 0.00 Urine Submitted

 

 

“Nickcole Prenderyille, CA

OS re

SAC-T

 

 

Moon k» Poi Retlenne (Cee

Sev lLeel

 

4 Jue Vy & Ghee, ho prorat GOL8 Dy

 

Phoxd atti AgsXi toh (UO Kor).

/

 

LH Xr) Shy apn) TE: Bld - hilt Sta BOOT |

 

ating Obs
Dohorh Dad Whe vibes) Ubu Iho AX

pf

 

 

Pe aud cal Aiga yo hidaast bp Oct. bh)
talyniater ) 4 npte/O biotech Cpypp¢ Ano

Mew cet Cp teat Aid (Witbyt hrs Abel RELL

 

Shas wi Sv Level
HC 1947 (MAK 93) Replaces” 170-703, , ic NE vet LTALS CORPORATION
Ede cat fr i

 

 

WHIO1 a ,
Chart No. 741378

NORTH BROOKLYN HHALTH NETWORK
AMBULATORY CARE PROGRESS RECORD

Name: Wilson, Anthony DET CHEM DEP 12/28/11

 

Observations and Opinions of Visit Must be Entered,
Sign, Date and Stamp Every Entry.

 

12/28/11 closing note 3:30pm

 

On this day patient’s case is being closed due to non-compliance and

 

failure to respond to outreach attempts. Patient’s last visitito

 

CDTC waa on 11/26/11. due to patient’s numerous admissions and

 

failure to complete treatment, patient should complete 28 day jin-

 

patient treatment before being re-admitted to cpTC
“Wickcole Prenderville, CASAC-T
| - eine |
Blesbane (Sagi Spo Lect

1
+
}

'

 

 

 

 

 

Z

i
:
j

 

 

 

 

 

 

 

 

 

 

HE 1947 (MAK 93) Replaces 120-203 NEW YORK CLTY HEALTH AND HOSPLYALS CORPORATLON

 

 

 

WHIOl

 
char’ No. 741378

yeatH BROOKLYN HEALTH NETWORK

AMBULATORY CARE PROGRESS RECORD

 

 

2
name Wilson, Anthony Clinic COD an 1f23it4
Opservaticns and Opinions of Wisit Must be Entered.
Sign, Date and Stamp Bvery Entry. i
!
11:10 AM i

 

PSYCHIATRY

i was contacted by the District Attorney's Office regarding a court proceedin for the

 

 

 

homicide of this patient in late November, 2011. He had sought trreatment for alcohol and
cannabis. He attended COD about ten times, since 9/11/11. AT the time of death Seroquel
was not detected in his body, despite the fact that he had received a preséription on
11.22.13. Eight pills were missing from his bottle. He had an alcohol level of 20 and a

 

 

 

muscle relaxant, benzoylcgonine in his system. He also had a Vetrerinary dewormer,

levasimole, present.

 

The patient's diagnosis was Major Depressive Disorder. He was taking Seroquel, Benadry!

 

and Prozac while enrolled in our clinic.

 

 

The DA's name is Ms. Chu. Her contact number is: 718-250-3935.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i
i
|

LY Lv me i
7 -
Lynds Smith-Harris, MD
piv ticgnee 2b AREOAT i
DEA # BS2693112 i i
NPL# 183412729047 . :
‘ non ;
}
HC 2227 [MAR 93) Replaces 170-203 NEW YORK CURT HEALTH ANU HOSPLLALS CUR PORAL LUN

 

WH101

 

 
